Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Lionell Elijah Ephraim appeals the district court’s orders adopting the magistrate judge’s report and recommendation, denying his 28 U.S.C. § 2241 (2012) petition and denying his Rule 59 motion of the Federal Rules of Civil Procedure. We have reviewed the record and find no reversible error. Accordingly, while we grant Ephraim leave to proceed in forma pauperis, we affirm for the reasons stated by the district court. Ephraim v. Hogsten, No. 1:12-cv-02339 (S.D.W.Va. Apr. 4, 2014; June 27, 2014). We dispense with, oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.